                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

 ROBERT Z. WHIPPLE III,                     )
                                            )
              Plaintiff,                    )
                                            )
 v.                                         )     No.:   3:21-CV-21-TAV-DCP
                                            )
 LAUREL COUNTY                              )
 CORRECTIONAL CENTER, et al.,               )
                                            )
              Defendants.                   )


                                 JUDGMENT ORDER

       For the reasons set forth in the memorandum opinion filed contemporaneously with

 this order, the Clerk is DIRECTED to transfer this action to the Eastern District of

 Kentucky and to CLOSE this Court’s file.

       IT IS SO ORDERED.

       ENTER:


                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE


 ENTERED AS A JUDGMENT

      s/ John L. Medearis
      CLERK OF COURT




Case 3:21-cv-00021-TAV-DCP Document 10 Filed 03/02/21 Page 1 of 1 PageID #: 40
